                                                                                                                        ...-·--- -·--------�




1
               ·•
    �O 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                                    FILED
                                                                                                                                    OCT 0 5 2018
                                                UNITED STATES DISTRICT COURT
                                                                                                                              CLERK. U.S OISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                       SOUTHERN QISTR1Cl OF CALIFORNIA
                                                                                                                         BY       L (_           DEPUTY
                        UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIM.,,�,�
                                           V.                                      (For Offenses Committed On or After November        1, 1987)
          DANIEL ARNULFO MONTALVO-BURGOS (I)
                                                                                      Case Number:          l 8CR3840-MMA

                                                                                   FEDERAL DEFENDERS, INC., BY: CRAIG M. SMITH
                                                                                   Defendant's Attorney
    REGISTRATION NO.                       77451298

    D -
    THE DEFENDANT:

    IZl       pleaded guilty to count(s)        One of the Information

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                       Count
    Title & Section                         Nature of Offense                                                                         Number(s)
    18 USC 1546                             Fraud and Misuse of Visas, Permits, and Other Entry Documents                                  I




          ·   The defendant is sentenced as provided in pages 2 through             __
                                                                                      _       2 --
                                                                                              =--         of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of               1984.
    D         The defendant has been found not guilty on count(s)

    D         Count(s)
                          -------�
                                                                                           dismissed on the motion of the United States.


              Assessment    :$100.00 waived

              JVTA Assessment*:     $
    D
              *Justice for Victims of Trafficking Act of2015, Pub. L No. 114-22.

    oo        No fine                   D Forfeiture pursuant to order filed                                                     , included herein.
                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                   HON. MICHAEL M. ANELLO
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                                   18CR3840-MMA
       •


, A:O 245B (CASO Rev. 02/18) Judgment in a Criminal Case


 DEFENDANT:                   DANIEL ARNULFO MONTALVO-BURGOS (I)                                    Judgment - Page 2 of 4
 CASE NUMBER:                 18CR3840-MMA


                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Time Served (62 days)




  D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D        The court makes the following recommendations to the Bureau of Prisons:




  D        The defendant is remanded to the custody of the United States Marshal.

  D        The defendant shall surrender to the United States Marshal for this district:



           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
           Prisons:

           D     on or before

           D     as notified by the United States Marshal.

           D     as notified by the Probation or Pretrial Services Office.


                                                          RETURN

  I have executed this judgment as follows:

           Defendant delivered on



  at   ������
                                             , with a certified copy of this judgment.



                                                                   U NITED STATES MARSHAL




                                        By                   DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR3840-MMA
